Citation Nr: 1418221	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  12-25 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to service connection for a bilateral knee disorder.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for an umbilical hernia, status post herniorraphy.  

6.  Entitlement to service connection for a psychiatric disorder, claimed as depressive disorder and posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The appellant served on active duty from February 1968 to February 1970.

This matter came to the Board of Veterans' Appeals (Board) on appeal from RO rating decisions, issued in September 2009 and August 2012.  

In September 2013, during the course of the appeal, the appellant had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this REMAND.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. The VA will notify the appellant if further action is required.




REMAND

The case is remanded for the following actions:

1.  Request that the appellant identify the name and address of the local hospital where he was treated for a back disorder several weeks after his separation from the service, as he has alleged, and after providing the appellant a release of information form, request all records from that facility. 

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

If the requested records are held by an entity not affiliated with the federal government and such records are unavailable, notify the appellant and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2002 and Supp. 2013); 38 C.F.R. § 3.159(e) (2013).

2.  Obtain all medical records associated with the appellant's Social Security Disability Insurance file.

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

3. When the actions requested in parts 1 and 2 have been completed, the Agency of Original Jurisdiction must undertake any other indicated development.  Then, it must readjudicate the issues of entitlement to service connection for disorders of the left shoulder, back, and knees, as well as for hypertension, a hernia, and a psychiatric disorder, claimed as depressive disorder and PTSD.  

If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The appellant need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

The appeal has been advanced on the Board's docket  As with all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of 




Appeals for Veterans Claims for additional development or other appropriate action, the appeal must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

